          Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          6/9/2021
KAMIEO CAINES,

                                  Plaintiff,
                                                                          No. 20 Civ. 878 (NSR)
        -against-
                                                                          OPINION & ORDER
SGT. PACHECO, et al.,

                                  Defendants.

NELSON S. ROMÁN, United States District Judge:

        Plaintiff Kamieo Caines (“Plaintiff”), an inmate in New York State Department of

Corrections and Community Supervision custody, brings this action pro se under 42 U.S.C. §1983

(“Section 1983”) against Defendants—Sergeant (“Sgt.”) Pacheco, and Corrections Officers

(“C.O.s”) Carlstrom, Mitchell, and Johnson 1—for alleged violations of his Eighth Amendment

right against cruel and unusual punishment. (ECF No. 2.) Currently before the Court is the

Defendant’s unopposed motion to dismiss. (ECF No. 36.) For the following reasons, the Court

grants the motion and dismisses the complaint without prejudice.

                                               BACKGROUND

        The facts herein are drawn from Plaintiff’s Complaint (ECF No. 2) and are accepted as true

for purposes of this motion. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Nicosia v. Amazon.com,

Inc., 834 F.3d 220, 230 (2d Cir. 2016).

        On July 6, 2019, Defendants Sgt. Pacheco and C.O.s Carlstrom, Mitchell, and Johnson

(“Defendants”) followed Plaintiff as he walked to his cell. While C.O.s Carlstrom, Mitchell, and


         1
           The Complaint also names two John Doe Defendants; however, after being prompted by the Court to
provide additional information on the John Does so that the New York Attorney General could identify them (ECF
No. 22), Plaintiff indicated to Defendants he “was not accusing the 2 John Does” (see ECF No. 22). Accordingly,
even though the Complaint was not amended, the Court deems any claims against the John Doe Defendants
abandoned.


                                                      1
            Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 2 of 18




Johnson watched, Plaintiff and Sgt. Pacheco exchanged disrespectful words with each other inside

his cell and then Sgt. Pacheco stepped out of the cell, continuing to verbally disagree, and then

reached back into the cell and “stuffed” one to two fingers into Plaintiff’s mouth, scratching his

gums and drawing blood. Sgt. Pacheco then called Plaintiff a “faggot.” Plaintiff informed

Defendants of his scratched gums, but Defendants did not provide prompt medical care and instead

walked away from the cell, ignoring his injury. Plaintiff asked for medical attention, but C.O.

Carlstrom ignored his request, as did Nurse Jane Doe. Plaintiff did not receive medical attention

until two days after the incident—on July 8, 2019— when he was being transferred from the

facility.

        Plaintiff filed a grievance on August 1, 2019. The Superintendent denied this grievance on

August 27, 2019. Plaintiff then appealed the Superintendent’s decision to the Central Office

Review Committee (“CORC”). Plaintiff did not receive a response.

        Plaintiff filed his pro se complaint on January 31, 2020. (ECF No. 2.) The Court granted

Plaintiff’s request to proceed in forma pauperis. (ECF No. 10.) On November 2, 2020, Defendants

sought leave to file a motion to dismiss (ECF No. 25), which the court granted (ECF No. 28).

Defendants’ unopposed motion is now before the Court. (ECF No. 32, 35.)

                                       LEGAL STANDARD

        Under Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”), a court must determine

whether a complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The Court must take all material factual allegations as true and draw reasonable

inferences in the non-moving party’s favor, but the Court is “not bound to accept as true a legal

conclusion couched as a factual allegation,” or to credit “mere conclusory statements” or




                                                   2
         Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 3 of 18




“[t]hreadbare recitals of the elements of a cause of action.” Id. (quoting Twombly, 550 U.S. at

555). A claim is facially plausible when the factual content pleaded allows a court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. That said, a

“well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof of the facts

alleged is improbable, and that a recovery is very remote and unlikely.” Twombly, 550 U.S. at 556

(internal quotation marks omitted).

        A court must read a pro se complaint liberally, interpreting it “to raise the strongest

arguments that [it] suggest[s].” Harris v. City of New York, 607 F.3d 18, 24 (2d Cir. 2010). A

motion to dismiss a pro se complaint should only be granted if the complaint raises no plausible

right to relief under any set of facts the plaintiff could plausibly prove. Estelle v. Gamble, 429

U.S. 97, 106 (1976). However, a court liberally construing a pro se complaint is not required to

re-write or ignore the lack of an element essential to an entitlement to relief. Geldzahler v. N.Y.

Medical Coll., 663 F. Supp. 2d 379, 387 (S.D.N.Y. 2009). In other words, a pro se plaintiff’s

complaint must plausibly set out entitlement to relief with sufficient factual allegations. Jackson

v. N.Y.S. Dep’t of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010).

        Where a pro se plaintiff does not oppose a motion to dismiss, automatic dismissal is not

appropriate because “the sufficiency of a complaint is a matter of law that the court is capable of

determining based on its own reading of the pleading and knowledge of the law.” McCall v.

Pataki, 232 F.3d 321, 322-23 (2d Cir. 2000); see Accurate Grading Quality Assur., Inc. v. Thorpe,

No. 12 Civ. 1343 (ALC), 2013 WL 1234836, at *5 (S.D.N.Y. Mar. 26, 2013) (“If a complaint is

sufficient to state a claim on which relief can be granted on its face, the plaintiff’s failure to respond

to a Rule 12(b)(6) motion does not warrant dismissal.”). As with all motions to dismiss, in




                                                    3
             Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 4 of 18




reviewing an unopposed motion, a court is to “assume the truth of a pleading’s factual allegations

and test only its legal sufficiency.” McCall, 232 F.3d at 322.

                                                  DISCUSSION

         Plaintiff brings suit under 42 U.S.C. §1983 alleging infringement of his Eighth Amendment

right against cruel and unusual punishment. Section 1983 provides, in relevant part, that: “[e]very

person who, under color of any statute, ordinance, regulation, custom, or usage, of any State …

subjects, or causes to be subjected, any citizen of the United States … to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party

injured.” 42 U.S.C. § 1983. Section 1983 “is not itself a source of substantive rights, but a method

for vindicating federal rights elsewhere conferred by those parts of the United States Constitution

and federal statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); Patterson

v. County of Oneida, 375 F.3d 206, 225 (2d Cir. 2004).

         Liberally construed, Plaintiff alleges that while he was a convicted prisoner, (1) Sgt.

Pacheco used excessive force against Plaintiff when he stuffed one to two fingers into Plaintiff’s

mouth, scratching his gums and drawing blood; (2) Sgt. Pacheco and C.O.s Carlstrom, Mitchell,

and Johnson were deliberately indifferent when they did not provide Plaintiff with adequate

medical care following the altercation; and (3) Sgt. Pacheco and C.O.s Carlstrom, Mitchell, and

Johnson failed to protect Plaintiff from the alleged injuries and abuse. 2 In sum and substance,

Defendants aver that this matter must be dismissed because (1) Plaintiff did not exhaust his

administrative remedies; and, (2) even if he did, he has failed to state a viable Eighth Amendment


         2
           Plaintiff’s complaint also invokes Equal Protection under the Fifth Amendment. To the extent that Plaintiff
is attempting to assert that by using the term “faggot,” Sgt. Pacheco discriminated against Plaintiff on the basis of
actual or perceived homosexuality, Plaintiff has failed to state an equal protection claim, which requires an allegation
that he was treated differently than similarly situated individuals on the basis of a protected classification. See
Washington v. Davis, 426 U.S. 229, 244 (1976) (explaining that “the Due Process Clause of the Fifth Amendment
contains an equal protection component prohibiting the Government from invidious discrimination,” which applies
when the purpose of classification is discrimination based on a protected characteristic.)


                                                           4
             Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 5 of 18




Claim where (A) the alleged force and injuries were de minimis and he does not allege that any

Defendant acted with the required mental state; and (B) Plaintiff fails to allege that Defendants

knew of and willfully ignored substantial risk of harm. The Court addresses the issues in turn.

    I.        Exhaustion

         Defendants first contend that this case should be dismissed because Plaintiff failed to

exhaust his administrative remedies when he filed this lawsuit before receiving a response from

the CORC. The Court disagrees.

         The Prison Litigation Reform Act requires that “[n]o action shall be brought with respect

to prison conditions under section 1983… or any other federal law, by a prisoner confined in any

jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). A prisoner exhausts all administrative remedies when “he

completes every required step of the grievance procedure [even if] the CORC… fails to respond

within the 30-day time limit.” Hayes v. Dahlke, 976 F.3d 259, 270 (2d Cir. 2020).

         Taking all factual allegations within Plaintiff’s complaint as true, Plaintiff appealed the

superintendent’s denial of his grievance and the CORC did not respond to the appeal within the

30-day time limit. While Plaintiff does not specify when he submitted his appeal to the CORC,

his grievance was denied on August 27, 2019 and he did not file his complaint until January 31,

2020, nearly five months later. (ECF No. 2.) Because more than 30 days elapsed between the

denial of the grievance and the date upon which Plaintiff filed his complaint, the Court assumes

for purposes of this motion that Plaintiff exhausted all available administrative remedies even if

the CORC did not respond to his appeal before he filed suit. 3




         3
          If it subsequently becomes clear that Plaintiff did not exhaust his administrative remedies, this case may be
dismissed for failure to exhaust.


                                                          5
          Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 6 of 18




   II.      Eighth Amendment Claims

         The Constitution requires that prison officials “provide humane conditions of confinement”

and “ensure that inmates receive adequate food, clothing, shelter, and medical care.” Farmer v.

Brennan, 511 U.S. 825, 837 (1994). Plaintiff’s claims arise under the “the Cruel and Unusual

Punishments Clause of the Eighth Amendment.” Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir.

2017). To state a §1983 claim for excessive force, medical indifference, or failure to protect, a

plaintiff must show that an individual “acted with deliberate indifference to the challenged

conditions.” Sanders v. City of New York, No. 16 Civ. 7426 (PGG), 2018 WL 3117508, at *6

(S.D.N.Y. June 25, 2018).

         The deliberate indifference standard is two-pronged. First, a plaintiff “must [allege] that

the conditions, either alone or in combination, pose an unreasonable risk of serious damage to his

health.” Darnell, 849 F.3d at 30. “There is no ‘static test’ to determine whether a deprivation is

sufficiently serious; instead, ‘the conditions themselves must be evaluated in light of contemporary

standards of decency.’” Id. at 29 (quoting Blissett v. Coughlin, 66 F.3d 531, 537 (2d Cir. 1995)).

Second, a plaintiff must plausibly allege that “each official” who engaged in the challenged

conduct “had a ‘sufficiently culpable state of mind’ by acting ‘maliciously and sadistically’ thereby

causing the ‘unnecessary and wanton infliction of pain.’” Strange v. Westchester Cnty. Dep’t of

Corr., No. 17-CV-9968 (NSR), 2018 WL 3910829, at *2 (S.D.N.Y. Aug. 14, 2018) (quoting

Hudson v. McMillian, 503 U.S. 1, 7-10 (1992)).




                                                  6
             Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 7 of 18




    A. Excessive Force Claim

         Plaintiff alleges that Sgt. Pacheco used excessive force on him when Sgt. Pacheco “stuffed”

one to two fingers into Plaintiff’s mouth and scratched his gums. 4 The Court agrees with

Defendants that Plaintiff has failed to state an excessive force claim.

         In the context of excessive force claims, the objective prong focuses on the harm done in

light of “contemporary standards of decency,” Estelle, 429 U.S. at 103, and asks whether the

alleged violation is “sufficiently serious” to warrant Eighth Amendment Protections, Blyden v.

Mancusi, 186 F.3d 252, 262 (2d Cir. 1999); Davidson v. Flynn, 32 F.3d 27, 29-30 (2d. Circ. 1994).

“When prison officials maliciously and sadistically use force to cause harm, contemporary

standards of decency are always violated.” Hudson, 503 U.S. at 9. “[A] de minimis use of force

will rarely suffice to state a constitutional claim.” Romano v. Howarth, 998 F.2d 101, 105 (2d Cir.

1993). Although not dispositive, “[t]he absence of serious injury is… relevant to the Eighth

Amendment inquiry.” Hudson, 503 U.S. at 7.

         Plaintiff’s allegation that Sgt. Pacheco stuffed one to two fingers into his mouth is

inadequate to state an excessive force claim as Plaintiff does not allege any lasting injury beyond

a seemingly minor scratch on his gums. See Wright v. Goord, 554 F.3d 255 (2d Cir. 1997) (holding

that the grabbing of prisoner did not constitute excessive force); see also Boddie v. Schnieder, 105

F.3d 857, 862 (2d Cir. 1997) (holding that inmate’s allegations that he was bumped, grabbed,




         4
           Plaintiff further alleges verbal abuse when Sgt. Pacheco called Plaintiff a “faggot” after Sgt. Pacheco stuffed
one to two fingers into Plaintiff’s mouth. To the extent that Plaintiff alleges that Sgt. Pacheco also violated Plaintiff’s
constitutional rights by verbally abusing him, including by using the term “faggot,” verbally abusive conduct, without
more, does not constitute a constitutional violation. See, e.g., Ramos v. Artuz, No. 00 CIV. 0149 9LTS), 2003 WL
342347, at *11 (S.D.N.Y. Feb. 14, 2003) (“[T]o the extent plaintiff alleges that the [prison doctor] verbally abused
him or harassed him… these allegations fail to state a claim on which relief can be granted.”); (Johnson v. Bendhein,
No. 00 Civ. 720(JSR), 2001 WL 799569, at *6 (July 13, 2001)) (“Verbal harassment, without any accompanying
injury, does not constitute a violation of any federally protected right and is not actionable under 42 U.S.C. §1983.”)


                                                            7
              Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 8 of 18




elbowed, and pushed by corrections officers was insufficient). As alleged, Plaintiff’s injury falls

short of de minimis harm.

         The key inquiry of the subjective test, on the other hand, is “whether force was applied in

a good faith effort to maintain or restore discipline,” or whether there were ulterior motives driving

the use of force. Id. The Eighth Amendment does not prohibit all uses of force that could be

avoided or all malevolent touch that may seem unwarranted. Id. at 9-10. It proscribes punishment

that is deemed torturous and barbarous, id. (citing Estelle, 429 U.S. at 102), or “repugnant to the

conscience of mankind,” id. (quoting Whitley v. Albers, 475 U.S. 312, 327 (1986)).

         Even if Plaintiff had alleged that Sgt. Pacheco used more than de minimis force, he fails to

allege that he acted with the requisite malicious or sadistic intent. Accordingly, the Court must

dismiss the excessive force claim against Sgt. Pacheco.

    B. Deliberate Indifference to Serious Medical Need

         Plaintiff further alleges that Defendants failed to provide medical treatment from the time

of the incident with Sgt. Pacheco until he received care nearly two days later. Defendants aver

that Plaintiff has failed to state a claim for deliberate indifference to any serious medical need. 5

The Court agrees with Defendants.

         i.       Objective Prong

         The objective prong of a deliberate indifference to serious medical need claim requires a

“sufficiently serious” deprivation, meaning that the conditions alleged, “either alone or in

combination, pose an unreasonable risk of serious damage to [the plaintiff’s] health.” Darnell,

849 F.3d at 30, 32. If the allegedly offending conduct “is a failure to provide any treatment for an



         5
           To the extent that Plaintiff intended to bring claims against any medical personnel such as the Nurse Jane
Doe mentioned in the Complaint, he has failed to name them as Defendants or allege sufficient facts to state a claim
against them.


                                                         8
         Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 9 of 18




inmate’s medical condition, courts examine whether the inmate’s medical condition is sufficiently

serious.” Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006). If the allegedly offending

conduct is delayed treatment, on the other hand, a court considers “the severity of the temporary

deprivation alleged by the prisoner,” not “the severity of the prisoner’s underlying medical

condition.” Smith v. Carpenter, 316 F.3d 178, 186 (2d Cir. 2003). In other words, the court

considers “how the offending conduct is inadequate and what harm, if any, the inadequacy has

caused or will likely cause the prisoner.” Salahuddin, 467 F.3d at 280. Harm is considered

“sufficiently serious” if it could “produce death, degeneration, or extreme pain,” Hill v. Curcione,

657 F3d. 116, 122 (2d Cir. 2011), or “the failure to treat [the] condition could result in further

significant injury or the unnecessary and wanton infliction of pain,” Harrison v. Barkley, 219 F.3d

132, 136 (2d Cir. 2000) (quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)).

       Plaintiff has not alleged that the delay in treatment for his scratched gums resulted in

sufficiently serious injury or deprivation. Because he does not allege that he suffered a serious

harm as a result of Defendants’ actions or inactions, Plaintiff at most alleges a mistaken decision

not to treat, which is not cognizable. Harrison, 219 F.3d at 139. As such, Plaintiff does not meet

the objective prong of the deliberate indifference to serious medical need analysis.

       ii.     Subjective Prong

       Even if Plaintiff’s allegations were sufficient to meet the objective prong, his deliberate

indifference claim would nonetheless fail because he has not alleged that any Defendant acted with

the requisite state of mind. Negligence alone does not satisfy the standard. Daniels v. Williams,

474 U.S. 327, 332 (1986). Moreover, “a mistaken decision not to treat based on a bad diagnosis

or erroneous view that the condition is benign or trivial” constitutes only malpractice, Harrison

219 F.3d at 139, and medical malpractice is insufficient to satisfy the mens rea prong of a deliberate




                                                  9
        Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 10 of 18




indifference claim, Estelle, 429 U.S. at 106 (“Medical malpractice does not become a

constitutional violation merely because the victim is a prisoner.”)

       Plaintiff alleges that he told Defendants that he was injured directly following the event

and subsequently asked C.O. Carlstrom and Nurse Jane Doe for medical attention. He further

contends that none of the Defendants took any steps to provide medical care but admits that he

received care two days after the incident. In order to meet the subjective prong, “a prison official

or medical staff member must have been actually aware of a substantial risk that the inmate would

suffer serious harm as a result of his or her actions or inactions.” Silva v. Kilham, No. 3:19-CV-

1719 (VLB), 2020 WL 2404922, at *3 (D. Conn. May 12, 2020). Plaintiff’s allegations do not

meet this standard where he has not provided any factual allegations regarding Defendants’

subjective intent. Accordingly, the deliberate indifference to serious medical need claim must be

dismissed.

   C. Failure to Protect Claim

       Finally, Plaintiff alleges that Defendants failed to protect him from injury and abuse.

Defendants counter that Plaintiff has again failed to meet the deliberate indifference standard. The

Court agrees. To state a failure to protect claim, a prisoner must satisfy two elements: (1) a prisoner

objectively faced a sufficiently serious risk of harm, and (2) an officer deliberately failed to protect

the prisoner from that harm. Farmer, 511 U.S. at 828 (citations omitted).

       In order to meet the objective prong on a failure to protect claim, Plaintiff must allege a

substantial risk to his safety actually existed. Baines v. City of N.Y., No. 01 Civ.2645 (PKC)

(GWG), 2004 WL 213792, at *6 (S.D.N.Y. Feb. 5, 2004). As outlined in the Excessive Force and

Deliberate Indifference to Serious Medical Need sections, Plaintiff has not alleged he faced a




                                                  10
          Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 11 of 18




sufficiently serious risk of harm from the altercation with Sgt. Pacheco or from subsequent delay

in medical care. As such, he is unable to meet the objective prong.

          Even if Plaintiff were to allege a sufficiently serious risk of harm, his failure to protect

claim nonetheless fails under the subjective prong because he has not alleged that Defendants knew

he faced “a substantial risk of serious harm and disregard[ed] that risk by failing to take reasonable

measure[s] to abate it.” Farmer, 511 U.S. at 847 (internal citations omitted). As such, “courts

routinely deny deliberate indifference claims based upon surprise attacks.” Parris v. DOCCS, 947

F. Supp. 2d 354, 363 (S.D.N.Y. 2013). Here, Plaintiff does not allege any prior history of

altercations with Sgt. Pacheco that would place other officers on notice of any risk. Additionally,

Plaintiff has not alleged he warned anyone about such a risk. Finally, because this was a surprise

attack from Sgt. Pacheco, it would not be possible for a prison official to prevent the event or know

beforehand that Plaintiff was at risk of substantial harm. Parris, 947 F. Supp. 2d at 363. Further,

Plaintiff does not allege that any Defendant was complicit in the delay of medical treatment for

Plaintiff’s scratched gums. Plaintiff, as such, has not stated a failure to protect claim.

   III.      Qualified Immunity

          Because Plaintiff has failed to allege any constitutional violation, the Court need not

conduct a qualified immunity analysis at this juncture. However, Plaintiff should be mindful that

Defendants may be entitled to qualified immunity as long as their actions do not violate

constitutional rights that were “clearly established” at the time of the incident. Pearson v.

Callahan, 555 U.S. 223, 231-32 (2009).

                                           CONCLUSION

          For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. Plaintiff’s claims

are dismissed without prejudice and Plaintiff is granted leave to file an Amended Complaint




                                                  11
        Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 12 of 18




on or before July 30, 2021. An amended complaint form is attached to this opinion. If Plaintiff

elects to file an Amended Complaint, then Defendants shall have until 30 days from the date of

Plaintiff’s filing to answer the Amended Complaint or seek leave to file a non-frivolous and non-

repetitive motion to dismiss. If no amended pleading is filed by July 30, 2021 and Plaintiff fails

to move for an extension to that deadline, the claims dismissed herein without prejudice may be

dismissed with prejudice and the action terminated without further notice.

       The Clerk of Court is directed to terminate the motion at ECF No. 32, to mail a copy of

this opinion to pro se Plaintiff on the address on ECF, and to show service on the docket.



       Dated: June 9, 2021
              White Plains, NY




                                                12
         Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 13 of 18




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 14 of 18




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
        Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 15 of 18




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
        Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 16 of 18




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 17 of 18




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 7:20-cv-00878-NSR Document 40 Filed 06/09/21 Page 18 of 18




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
